DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure was previously objected to for minor informalities.  Applicant has amended paragraph 25 to remedy a typographical error, which obviates the previous specification objection.

Claim Objections
Claims 2-9 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Allowable Subject Matter
Claims 1 & 3-9 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (via email correspondence) with James Lynn O’Sullivan on Monday, December 6th.
The application has been amended as follows: 

corresponding second connecting portion connecting with each other, each of the first connecting portions connecting with the first connecting plate and being located at a respective one of the first hollow portions, each a respective one of the corresponding second hollow portions, each of the second protruding portions being disposed on a respective one of the corresponding second connecting portions; and a fan body suitable to be accommodated between the side plates, the fan body having a plurality of first recessed portions and a plurality of second recessed portions, the first recessed portions being configured to accommodate the first protruding portions, the second recessed portions being configured to accommodate the second protruding portions, wherein the side plates, the first connecting plate and the second connecting plate are of an integrally-formed structure.

and wherein the fan frame further comprises: a second elastic structure connected with the first connecting plate and at least partially located at the fifth recessed portion, and the buckling portion is disposed on a side of the second elastic structure away from the third recessed portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s reply filed on November 24th, 2021 incorporates the allowable subject matter of Claim 2 (now cancelled) into independent Claim 1.  Due to this amendment, dependent Claims 3-9 are likewise rendered allowable via their dependency.  As such, all claims are now rendered allowable, and therefore, the application as a whole is in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC